12‐156‐cv
Trezziova v. Kohn
                     UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT

                                 _______________

                                August Term, 2013

(Argued: April 5, 2013                               Decided: September 16, 2013)

                     Docket No. 12‐156‐cv (L), 12‐162 (Con.)

                                 _______________

                         In re: HERALD, PRIMEO, AND THEMA 

                                 _______________

                    DANA TREZZIOVA, NEVILLE SEYMOUR DAVIS,

                                Plaintiffs‐Appellants,

 REPEX VENTURES, S.A., ON BEHALF OF ITSELF AND ALL OTHERS SIMILARLY SITUATED, 
                  SCHMUEL CABILLY, KOREA EXCHANGE BANK,

                                     Plaintiffs,

                                       —v.—

 SONJA KOHN, PRIMEO SELECT FUND, PRIMEO EXECUTIVE FUND, HANNES SALETA,
ERNST & YOUNG GLOBAL LIMITED, HSBC SECURITIES SERVICES (LUXEMBOURG) S.A.,
HSBC HOLDINGS PLC, BANK MEDICI, UNICREDIT, BANK AUSTRIA, PIONEER GLOBAL
   ASSET MANAGEMENT S.P.A., ALFRED SIMON, KARL E. KANIAK, HANS‐PETER
   TIEFENBACHER, JOHANNES P. SPALEK, NIGEL H. FIELDING, JAMES E. O’NEILL,
  ALBERTO LAROCCA, DECLAN MURRAY, URSULA RADEL‐LESZCYNSKI, MICHAEL
 WHEATON, BA WORLDWIDE FUND MANAGEMENT, LTD., PIONEER ALTERNATIVE
 INVESTMENT MANAGEMENT LTD., BANK OF BERMUDA (CAYMAN) LIMITED, BANK OF
    BERMUDA (LUXEMBOURG) S.A., BANK OF BERMUDA LIMITED, ERNST & YOUNG
(CAYMAN), ALBERTO BENBASSAT, STEPHANE BENBASSAT, GENEVALOR, BENBASSAT &
    CIE, GERALD J.P. BRADY, JOHN HOLLIWELL, SONJA KOHN, DANIEL MORRISSEY,
    DAVID T. SMITH, WERNER TRIPOLT, BANK MEDICI AG, UNICREDIT SPA, HSBC
     INSTITUTIONAL TRUST SERVICES (IRELAND) LTD., HSBC SECURITIES SERVICES
         (IRELAND) LTD., HSBC HOLDINGS PLC, PRICEWATERHOUSECOOPERS
            INTERNATIONAL LTD., PRICEWATERHOUSECOOPERS (DUBLIN),
 PRICEWATERHOUSECOOPERS LLP, PRICEWATERHOUSECOOPERS BERMUDA, THEMA
   ASSET MANAGEMENT LIMITED, BA WORLDWIDE FUND MANAGEMENT LIMITED,
    PETER MADOFF, ANDREW MADOFF, MARK MADOFF, WILLIAM FRY, JPMORGAN
  CHASE & CO., BANK OF NEW YORK MELLON, HERALD (LUX), MESSRS. FERDINAND
    BURG AND CARLO REDING, THE COURT APPOINTED LIQUIDATORS FOR HERALD
   (LUX), HERALD ASSET MANAGEMENT LIMITED, UNICREDIT BANK AUSTRIA AG,
  HERALD USA FUND,ERNST & YOUNG S.A., FRIEDRICH PFEFFER, FRANCO MUGNAI,
                         THEMA INTERNATIONAL FUND PLC,

                                      Defendants‐Appellees,

BERNARD L. MADOFF, BERNARD L. MADOFF INVESTMENT SECURITIES, BANK MEDICI
S.A., PETER SCHEITHAUER, HERALD USA FUND, HERALD LUXEMBURG FUND, BANK
 AUSTRIA CREDITANSTALT, UNICREDIT S.A., PIONEER ALTERNATIVE INVESTMENTS,
HSBC SECURITIES SERVICES, S.A., HAML, PAUL DE SURY, GABRIEL SAFDIE, WILLIAM
  A. JONES, HELMUTH E. FREY, ANDREAS PIRKNER, RICHARD GODDARD, ERNST &
                      YOUNG, FRIEHLING & HOROWITZ,

                                           Defendants.*
                                         _______________
                                            B e f o r e :

               PARKER, CARNEY, Circuit Judges, and RAKOFF, District Judge.**


       *
           The Clerk of Court is directed to amend the caption.
       **
       The Honorable Jed S. Rakoff, United States District Judge for the Southern District of
New York, sitting by designation.

                                                  2
                                  _______________

      Appeal from a judgment of the United States District Court for the

Southern District of New York (Berman, J.), dismissing, inter alia, plaintiffs’ state

law claims against defendants‐appellees JPMorgan Chase & Co. and the Bank of

New York Mellon Corporation as precluded by the Securities Litigation Uniform

Standards Act of 1998 (“SLUSA”), 15 U.S.C. § 78bb(f), and, alternatively, by New

York’s Martin Act, N.Y. Gen. Bus. Law §§ 352 et seq. We hold that SLUSA

precludes plaintiffs’ state law class action claims against the banks because the

claims are predicated on the banks’ involvement with the fraudulent securities

transactions of Bernard L. Madoff Investment Securities. 

                                  _______________

                FRANCIS A. BOTTINI, JR. (Albert Y. Chang, Chapin Fitzgerald
                  Sullivan & Bottini LLP; Eric Alan Isaacson, Joseph D. Daley,
                  Jessica T. Shinnefield, Robbins Geller Rudman & Dowd LLP,
                  on the brief), Chapin Fitzgerald Sullivan & Bottini LLP, San
                  Diego, CA, for Plaintiff‐Appellant Neville Seymour Davis.

                TIMOTHY JOSEPH BURKE, Stull, Stull & Brody, Beverly Hills, CA, for
                   Plaintiff‐Appellant Dana Trezziova.

                SUSAN L. SALTZSTEIN (Marco E. Schnabl, on the brief), Skadden,
                   Arps, Slate, Meagher & Flom LLP, New York, NY, for
                   Defendant‐Appellee UniCredit S.p.A.



                                                    3
MICHAEL E. WILES, Debevoise & Plimpton LLP, New York, NY, for
  Defendants‐Appellees Alberto Benbassat, Stephane Benbassat,
  Genevalor, Benbassat & Cie, Gerald J.P. Brady, Daniel Morrissey,
  David T. Smith, Thema Asset Management Limited, and Thema
  International Fund plc.

THOMAS J. MOLONEY (David E. Brodsky, Evan A. Davis, Charles J.
  Keeley, Daniel D. Queen, on the brief), Cleary Gottlieb Steen &
  Hamilton LLP, New York, NY, for Defendants‐Appellees HSBC
  Holdings plc, HSBC Securities Services (Ireland) Limited, HSBC
  Institutional Trust Services (Ireland) Limited, and HSBC Securities
  Services (Luxembourg) S.A.

PATRICIA M. HYNES (Andrew Rhys Davies, Laura R. Hall, on the
  brief), Allen & Overy LLP, New York, NY, for Defendant‐
  Appellee JPMorgan Chase & Co. 

THOMAS G. RAFFERTY (Antony L. Ryan, on the brief), Cravath,
  Swaine & Moore LLP, New York, NY, for Defendant‐Appellee
  PriceWaterhouseCoopers (Dublin).

James C. Dugan, Mitchell J. Auslander, Wilkie Farr & Gallagher
   LLP, New York, NY, for Defendant‐Appellee William Fry.

Price O. Gielen, Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.,
   Baltimore, MD, for Defendant‐Appellee Sonja Kohn.

Franklin B. Velie, Jonathan G. Kortmansky, Mitchell C. Stein,
   Sullivan & Worcester LLP, New York, NY, for Defendant‐
   Appellee UniCredit Bank Austria AG.

Brett S. Moore, Porzio, Bromberg & Newman P.C., New York,
   NY, for Defendant‐Appellee Herald (LUX) by and through Messrs.
   Ferdinand Burg and Carlo Reding, the Court‐Appointed Liquidators
   for Herald (LUX).


                                   4
Joseph Serino, Jr., Jay P. Lefkowitz, David S. Flugman, Kirkland
   & Ellis LLP, New York, NY, for Defendants‐Appellees Herald
   USA Fund, Franco Mugnai, and Friedrich Pfeffer.

Jeff G. Hammel, Maria A. Barton, Latham & Watkins LLP, New
    York, NY, for Defendant‐Appellee Hannes Saleta.

Lewis J. Liman, Jeffrey A. Rosenthal, Cleary Gottlieb Steen &
  Hamilton LLP, New York, NY, for Defendant‐Appellee The Bank
  of New York Mellon Corporation.

Sanford M. Litvack, Dennis H. Tracey, III, Lisa J. Fried, Hogan
   Lovells US LLP, New York, NY, for Defendant‐Appellee
   PriceWaterhouseCoopers Bermuda.

Michael P. Carroll, James H.R. Windels, Michael S. Flynn, Davis
  Polk & Wardwell LLP, New York, NY, for Defendant‐Appellee
  PriceWaterhouseCoopers LLP.

Fraser L. Hunter, Jr., Brad E. Konstandt, WilmerHale LLP, New
   York, NY, for Defendant‐Appellee PriceWaterhouseCoopers
   International Ltd.

William R. Maguire, Marc A. Weinstein, Gabrielle S. Marshall,
  Hughes Hubbard & Reed LLP, New York, NY, for Defendant‐
  Appellee Ernst & Young (Cayman).

Richard A. Martin, Katherine L. Maco, Alison K. Roffi, Orrick
   Herrington & Sutcliffe LLP, New York, NY, for Defendant‐
   Appellee Ernst & Young S.A.

Claudius O. Sokenu, John M. Massaro, Arthur Luk, Arnold &
   Porter LLP, Washington, DC, for Defendant‐Appellee Ernst &
   Young Global Limited.
                _______________


                        5
RAKOFF, District Judge:

      Plaintiffs‐Appellants Dana Trezziova and Neville Seymour Davis appeal

from a judgment of the United States District Court for the Southern District of

New York (Berman, J.), which, inter alia, granted defendants’ motion to dismiss

plaintiffs’ claims against defendants‐appellees JPMorgan Chase & Co.

(“JPMorgan”) and the Bank of New York Mellon (“BNY”) on the ground that the

claims were precluded by the Securities Litigation Uniform Standards Act of 1998

(“SLUSA”), 15 U.S.C. § 78bb(f), and, alternatively, by New York’s Martin Act,

N.Y. Gen. Bus. Law §§ 352 et seq.1

                                 BACKGROUND

      The well‐pleaded allegations of the operative complaints in this action,2


      1
        In a Summary Order filed simultaneously with this Opinion, we affirm
the district court’s judgment with respect to its dismissal of plaintiffs’ claims
against all other defendants‐appellees.
      2
         In April 2011, plaintiffs moved to further amend their previously
amended complaints, but the district court denied the motion and dismissed the
complaints. See In re Herald, Primeo and Thema Sec. Litig., 2011 WL 5928952, at *35
(S.D.N.Y., Nov. 29, 2011). For reasons largely set forth in the parallel Summary
Order, we affirm that decision. So far as relevant here, although Trezziova’s
proposed amendments asserted for the first time claims against JPMorgan, those
claims were materially the same as the claims that had previously been asserted
by Davis, which, as described in this Opinion, were properly dismissed by the
district court. Therefore, we agree with the district court that such amendment
would have been futile and denial of leave to amend was proper.

                                         6
taken most favorably to plaintiffs, allege that, starting in the mid‐1990s, various

foreign investment vehicles—namely, Thema International Fund plc (“Thema”);

Herald Fund SPC‐Herald USA Segregated Portfolio One (“Herald SPC”) and

Herald (LUX) U.S. Absolute Return Fund (“Herald Lux”) (together, “Herald”);

and Primeo Select Fund and Primeo Executive Fund (together, “Primeo”)—

secretly funneled investors’ assets to Bernard L. Madoff Investment Securities’

(“Madoff Securities”), “a giant Ponzi Scheme.” One of these “feeder funds,”

Thema, was an Irish investment company that, as of November 2008, had assets

of over $1 billion, all of which were invested with Madoff Securities. Following

the revelation that Madoff Securities was a Ponzi scheme and that Madoff

Securities’ assets had been frozen as part of the company’s bankruptcy filing,

Thema issued a notice of suspension and subsequently entered into receivership.

Another feeder fund, Herald SPC, an investment fund organized under the laws

of the Cayman Islands, invested at least $1.5 billion in Madoff Securities over its

five‐year existence, while Herald Lux, an investment fund organized under the

laws of Luxembourg, invested at least $255 million with Madoff Securities

between its incorporation in February 2008 and the revelation of Madoff

Securities’ fraud in December of that same year. As a result of those investments,


                                          7
both Herald funds suffered substantial losses. For similar reasons, investors in

the Primeo funds also suffered substantial losses.

      In early 2009, Repex Ventures S.A., an investor in Herald Lux, filed a class

action in the Southern District of New York on behalf of investors in the Herald,

Thema, and Primeo funds. Other similar suits were then filed, and in October

2009, the district court consolidated the actions for pre‐trial purposes and

appointed lead plaintiffs for each family of funds. Specifically, the district court

appointed appellant Neville Seymour Davis as lead plaintiff for the proposed

class of Thema investors; Repex Ventures as lead plaintiff for the proposed class

of investors in the Herald funds; and Schmuel Cabilly as lead plaintiff for the

proposed class of investors in the Primeo funds.3 On February 11, 2010, Davis

and Repex filed amended class action complaints, at which point Repex added

appellant Dana Trezziova, an investor in Herald SPC, as co‐plaintiff.

      In his class action complaint on behalf of Thema’s investors, Davis alleged

that Thema “represented that it employed careful selection of investment

advisors,” Thema Compl. ¶ 28, but that in fact Thema “failed to perform any




      3
         Repex Ventures and Cabilly did not appeal the district court’s dismissal
of their claims.

                                          8
investment selection or management and instead simply funneled its clients’

investments to Madoff in exchange for lucrative fees,” id. ¶ 128. Based on these

and other allegations, Davis brought claims against Thema itself; its owners,

managers, and directors; its custodian, administrator, and auditor; counsel to

Thema and other advisors; members of the Madoff family; and, as most relevant

here, JPMorgan and BNY, the banks at which Madoff Securities’ accounts were

held. Repex and Trezziova brought similar allegations against an analogous

group of defendants. The district court dismissed the claims against most of the

defendants on grounds that we affirm in our simultaneously filed Summary

Order, leaving only the claims against JPMorgan and BNY.

      As to JPMorgan, the operative complaints allege that, as Madoff Securities’

principal banker, JPMorgan had not simply ignored “red flags” of fraud, but

“had actual knowledge that [Madoff Securities] was violating its fiduciary duties

and committing fraud.” Thema Compl. ¶ 314. However, despite this knowledge,

JPMorgan furthered Madoff’s fraud by “funnel[ing] hundreds of millions of

dollars to Madoff” and Madoff Securities. Id. ¶ 59. Moreover, “instead of alerting

authorities as they were required to do, . . . the JPMorgan Chase Defendants kept

their mouths shut to ensure their own profits at the expense of Plaintiffs and the

other members of the Class.” Herald Compl. ¶ 455.

                                         9
      As for BNY, which also provided banking services to Madoff Securities, the

complaints allege that it similarly “knew that it was providing substantial

assistance to the fraud,” Thema Compl. ¶ 358, but, because it “was collecting

such large fees . . . it ignored the evidence of fraud and failed to disclose the

fraud.” Id. ¶ 364. 

      Based on these and similar allegations, Trezziova alleges that JPMorgan

and its subsidiaries aided and abetted Madoff Securities’ fraud, engaged in a civil

conspiracy with the other defendants, aided and abetted conversion and breaches

of fiduciary duties by the Herald funds and their administrators, and were

unjustly enriched at the expense of the Herald Funds’ investors. Although

making essentially the same factual allegations—including the allegations that

the banks knowingly assisted the fraud, see supra—Davis posits as causes of

action only that the banks unjustly enriched themselves at the expense of Madoff

securities’ victims and “aided and abetted” the gross negligence, negligence, and

breaches of fiduciary duty committed by other defendants.4

      In June 2011, defendants jointly moved to dismiss the complaints, and on

November 29, 2011, the district court issued an opinion that, inter alia, dismissed


      4
       Neither the district court nor we reach the issue of how one can be said to
have “aided and abetted” negligence and gross negligence. 

                                          10
plaintiffs’ claims against JPMorgan and BNY as precluded by SLUSA and

preempted by New York’s Martin Act. Plaintiffs timely appealed. 

      “We review the district court’s grant of a Rule 12(b)(6) motion to dismiss

de novo, accepting all factual claims in the complaint as true, and drawing all

reasonable inferences in the plaintiffʹs favor.” Famous Horse Inc. v. 5th Ave. Photo

Inc., 624 F.3d 106, 108 (2d Cir. 2010). 

                                    DISCUSSION

      The recent economic crisis serves to underscore how dependent our

nation’s economy is on developments in the securities markets. While class action

lawsuits—the modern expansion of which largely dates from the 1966

amendments to Rule 23 of the Federal Rules of Civil Procedure—may serve a

vital function in compensating victims of securities fraud and deterring

dishonesty in the securities markets, their abuse may just as surely injure the

efficient operation of those markets and this country’s competitive position in the

world’s economy. 

      With these competing concerns in mind, Congress—even as it passed such

legislation designed to increase transparency and stability in the securities

markets as the Sarbanes‐Oxley Act of 2002, Pub. L. No. 107‐204, 116 Stat. 745

(codified in scattered sections of 15 and 18 U.S.C.), and the Dodd‐Frank Wall

                                           11
Street Reform and Consumer Protection Act, Pub. L. No. 111‐203, 124 Stat. 1376

(2010) (codified in various sections of 7, 12 and 15 U.S.C.)—also enacted

legislation designed to combat abusive and extortionate securities class actions.

One such law was the Private Securities Litigation Reform Act (the “PSLRA”), 15

U.S.C. §§ 77z–1, 78u–4, enacted in 1995. “The PSLRA established uniform

standards for class actions alleging securities fraud, including more stringent

pleading requirements for certain securities fraud class actions brought in federal

courts.” Romano v. Kazacos, 609 F.3d 512, 517 (2d Cir. 2010). The PSLRA failed,

however, to grapple fully with the ingenuity of the plaintiffs’ bar. “[P]laintiffs

began circumventing its restrictions by filing federal securities fraud class actions

in state court, where they could assert many of the same causes of action while

avoiding the PSLRA’s requirements, which apply in federal court.” Id. In 1998,

“[t]o stem this shift from Federal to State courts and prevent certain State private

securities class action lawsuits alleging fraud from being used to frustrate the

objectives of the [PSLRA], Congress enacted SLUSA.” Merrill Lynch, Pierce, Fenner

& Smith Inc. v. Dabit, 547 U.S. 71, 82 (2006) (quotation marks and brackets

omitted). 

      In furtherance of Congress’s purpose to negate the artful pleading by

which certain plaintiffs evaded the dictates of the PSLRA—and more generally in

                                          12
furtherance of Congress’s desire to have class actions affecting the national

securities markets be more completely governed by federal securities laws, see

also Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

1711–171—SLUSA is broadly worded. As to any action seeking damages on

behalf of more than fifty persons or prospective class members, SLUSA provides

that no such action “based upon the statutory or common law of any State or

subdivision thereof may be maintained in any State or Federal court by any

private party alleging . . . a misrepresentation or omission of a material fact in

connection with the purchase or sale of a covered security.” 15 U.S.C. § 78bb(f)(1).

A “covered security” is, in turn, defined as a security that meets the standards of

the Securities Act of 1933. 15 U.S.C. § 78bb(f)(5)(E). “Under § 18(b) of the

Securities Act of 1933, a covered security is one that is ‘listed, or authorized for

listing, on [the national exchanges]’ or that is ‘issued by an investment company

that is registered, or that has filed a registration statement, under the Investment

Company Act of 1940.’ ” Romano, 609 F.3d at 520 n.3 (quoting 15 U.S.C. § 77r(b)). 

      Here, the proposed plaintiff classes purchased interests in foreign feeder

funds, interests that all parties concede are not included within the definition of

“covered security.” The district court nonetheless found that since “Madoff’s

purported trading strategy utilized indisputably covered securities,” and since all

                                          13
the claims of misconduct by JPMorgan arose “in connection with” Madoff

Securities’ securities fraud, SLUSA applied.

      As an initial matter, we agree with the district court that the fact that

Madoff Securities may not have actually executed their pretended securities

trades does not take this case outside the ambit of SLUSA. See Instituto De

Prevision Militar v. Merrill Lynch, 546 F.3d 1340, 1352 (11th Cir. 2008) (finding that,

where the defendant accepted investors’ monies for investment in securities, no

actual purchase or sale need occur to qualify as a “covered security” under

SLUSA). Plaintiffs, however, contend that it is inappropriate under SLUSA to

elide their purchase of “uncovered” interests in the foreign feeder funds with

Madoff’s “downstream” transactions in covered securities. This argument,

however, ignores the fact that, on the very face of plaintiffs’ complaints, the

liability of JPMorgan and BNY is predicated not on these banks’ relationship with

plaintiffs or their investments in the feeder funds but on the banks’ relationship

with, and alleged assistance to, Madoff Securities’ Ponzi scheme, which

indisputably engaged in purported investments in covered securities on U.S.

exchanges. See LaSala v. Bordier et Cie, 519 F.3d 121, 141 (3d Cir. 2008) (finding that

SLUSA’s “in connection with” requirement is met “when an allegation of

misrepresentation in connection with a securities trade, implicit or explicit,

                                          14
operates as a factual predicate to a legal claim” and is “not merely an extraneous

detail”).5

       Moreover, we agree with the district court that, even though the

complaints do not style their claims against JPMorgan and BNY as securities

fraud claims, the complaints’ allegations nonetheless are precluded by SLUSA.

Since “SLUSA requires our attention to both the pleadings and the realities

underlying the claims,” plaintiffs cannot avoid SLUSA “merely by consciously

omitting references to securities or to the federal securities law.”6 Romano, 609


       5
         For this reason, plaintiffs’ reliance on Ring v. AXA Financial, Inc., 483 F.3d
95 (2d Cir. 2007), is misplaced. In Ring, we determined that a Children’s Term
Rider (“CTR”), a non‐covered insurance offering that could not be sold as a free‐
standing product, should not be aggregated with the variable annuity with which
it was purchased, itself a covered security, to make the CTR into a covered
security for purposes of SLUSA. Id. at 101. The complaint in Ring, however,
alleged misrepresentations and omissions solely with regard to the CTR, not the
products to which the CTR happened to be attached. Id. at 97. Here, by contrast,
appellees do not seek to conflate appellants’ purchase of shares in the foreign
feeder funds with Madoff Securities’ purported securities transactions; rather, the
plaintiffs’ allegations with respect to BNY and JPMorgan relate directly to
Madoff’s purported transactions in covered securities. Unlike in Ring, therefore,
the presence of the covered security is not mere happenstance, and it is
appropriate, given the complaints’ allegations against JPMorgan and BNY, to
look to Madoff’s purported transactions as the relevant transaction in covered
securities for SLUSA’s purposes.
       6
        Plaintiffs originally pleaded federal securities fraud claims based on the
same underlying “realities” of the case, and they acknowledge that they
amended their complaints to omit these federal claims because of
extraterritoriality concerns, see generally Morrison v. National Australia Bank Ltd.,

                                          15
F.3d at 523; see also Rowinski v. Salomon Smith Barney Inc., 398 F.3d 294, 304–05 (3d

Cir. 2005) (“SLUSA[’s] . . . preemptive force cannot be circumvented by artful

drafting.”). Here, the district court correctly found that the Thema and Herald

complaints’ “claims against these Defendants are integrally tied to the underlying

fraud committed by Madoff, for whom JPMorgan and BNY served as bankers.”

Indeed, JPMorgan’s and BNY’s relationship to the Madoff fraud is alleged to be

far more than incidental. The complaints, fairly read, charge that JPMorgan and

BNY knew of the fraud, failed to disclose the fraud, and helped the fraud

succeed—in essence, that JPMorgan and BNY were complicit in Madoff’s fraud.

These allegations are more than sufficient to satisfy SLUSA’s requirement that the

complaint allege a “misrepresentation or omission of a material fact in connection

with the purchase or sale of a covered security.”7




130 S. Ct. 2869 (2010), and not because the nature of their claims changed. This
procedural history lends credence to the notion that plaintiffs’ allegations are the
very types of claims Congress intended to preclude in enacting SLUSA.
      7
        Similarly, the fact that plaintiffs allege claims sounding in negligence,
breach of fiduciary duty, and the like does not preclude preclusion under SLUSA
where, as here, it is obvious that the banks’ liability, under any claim, is premised
on their participation in, knowledge of, or, at a minimum, cognizable disregard
of Madoff Securities’ securities fraud.

                                         16
      For the foregoing reasons, we conclude that the appellants’ claims against

JPMorgan and BNY were properly dismissed as precluded by SLUSA.8

Accordingly, the district court’s judgment is AFFIRMED.




      8
        The district court alternatively held that the plaintiffs’ claims against
JPMorgan and BNY were preempted by New York’s Martin Act. On appeal,
appellants argue that an intervening New York Court of Appeals case has
abrogated prior precedent supporting Martin Act preemption. See Assured Guar.
(UK) Ltd. v. J.P. Morgan Inv. Mgmt. Inc., 962 N.E.2d 765, 769 (N.Y. 2011). Because
we uphold the district court’s dismissal of appellants’ claims against JPMorgan
and BNY under SLUSA, we need not reach this alternative ground for the district
court’s decision.

                                        17